Opinion issued February 6, 2003










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-03-00001-CV
____________

IN RE KANSAS CITY SOUTHERN INDUSTRIES, INC., Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION
          Relator, Kansas City Southern Industries, Inc., has filed a petition of writ of
mandamus complaining of Judge Martha Hill Jamison’s


 October 15, 2002
interlocutory order. 
          We deny the petition for writ of mandamus.
 
PER CURIAM
Panel consists of Justices Hedges, Jennings, and Alcala.